Dismissed by unpublished PER CURIAM opinion.
PER CURIAM.
Darryl Allmond appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying his motion for discovery sanctions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Allmond v. Cozza, No. CA-02-1106-A (E.D. Va. Dec. 23, 2002; filed Jan. 2, 2003 & entered Jan. 6, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.